DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
 the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6-7, 9-12, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Medendrop, JR. et al. (US 2008/0290353, hereinafter Medendrop) in view of Chen et al. (US 2007/0252167, hereinafter Chen).
	With respect to claim 1, Medendrop discloses a light-emitting unit (fig. 1), comprising: a first optoelectronic unit (60) having a first electrode pad (67) and a second electrode pad (69); a second optoelectronic unit having a third electrode pad and a fourth electrode pad (Para 0014 and 0019; fig. 1 discloses only one emitter diode 60, there are plurality of emitter diodes with their respective electrode pads); a first supporting structure (20); a first pin (36) formed below the first supporting structure and the first optoelectronic unit. and electrically connected to the first electrode pad; and
a non-transparent fence (12); wherein the first pin comprises a first surface (top surface of 36) connected to the first electrode pad and a second surface opposite to the first surface (bottom surface of 36), the first surface is connected to the first electrode pad and the first supporting structure (top surface of 36 is connected to 67 and 20), and the second surface is exposed from the first supporting structure (36 is exposed from 20).

	In an analogous art, Chen discloses that the first supporting structure encloses the first and the second optoelectronic unit (fig. 3; 306 and 308 are enclosed in 316) and the fence surrounding the first optoelectronic unit and the second optoelectronic unit (314 encloses both 306 and 308).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop’s device by adding Chen’s disclosure in order to adjust illumines. 
With respect to claim 6, Medendrop further discloses wherein the first supporting structure comprises a recess to cover the first optoelectronic unit (20 of fig 1 has a recess).
With respect to claim 7, Medendrop further discloses wherein the first supporting structure is arranged between the first optoelectronic unit and the non-transparent fence (20 is arranged between 60 and 12).
With respect to claim 9, Medendrop further discloses wherein the light-emitting unit has a size not greater than 0.1 mm3 (Para 0049).
With respect to claim 10, Medendrop further discloses wherein the light-emitting unit is functioned as a pixel of a display (Para 0087).
With respect to claim 11, Medendrop further discloses a third optoelectronic unit arranged with the first optoelectronic unit and the second optoelectronic unit in a 
With respect to claim 12, Medendrop further discloses wherein the non-transparent fence has a top end (13 of fig. 1), and the first supporting structure has a top surface flush with the top end (top surface of supporting structure 20 is flushed with 13).
With respect to claim 15, Medendrop further discloses wherein the first electrode pad and the second electrode pad are formed on a same side of the first optoelectronic unit to face the first pin (fig.1).
With respect to claim 17, Medendrop discloses wherein the first electrode pad and the first pin are overlapped with each other in a vertical direction (fig. 1; 67 and 36 overlap with each other vertically).

	Claims 2-5, are rejected under 35 U.S.C. 103(a) as being unpatentable over Medendrop/Chen and further in view of Rogers (US 2012/0261551, hereinafter Rogers).
	With respect to claim 2, Medendrop/Chen discloses the light-emitting unit of claim 1.
	Medendrop/Chen does not explicitly disclose a second pin electrically connected to the third electrode pad.
In an analogous art, Rogers discloses a second pin electrically connected to the third electrode pad (Para 0099; pins connected to the corresponding pads). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to 
With respect to claim 3, Medendrop/Chen discloses the light-emitting unit of claim 1.
Medendrop/Chen does not explicitly disclose wherein the second pin has a width larger than that of the third electrode pad.
In an analogous art, Rogers discloses wherein the second pin has a width larger than that of the third electrode pad (Para 0099; mere changing the width of the pin is not criticial). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop/Chen’s device by adding Rogers’s disclosure in order to manufacture optoelectronic devices. 
With respect to claim 4, Medendrop/Chen discloses the light-emitting unit of claim 1.
Medendrop/Chen does not explicitly disclose a third pin connected to the second electrode pad and fourth electrode pad.
In an analogous art, Rogers disclose a third pin connected to the second electrode pad and fourth electrode pad(Para 0099; pins connected to the corresponding pads). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop/Chen’s device by adding Rogers’s disclosure in order to manufacture optoelectronic devices. 
With respect to claim 5, Medendrop/Chen/Rogers discloses the light-emitting unit of claim 4.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop/Chen’s device by adding Rogers’s disclosure in order to manufacture optoelectronic devices. 

	Claims 13, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Medendrop in view of Ito et al. (US 2005/0053336, hereinafter Ito) and further in view of Chen.
	With respect to claim 13, Medendrop discloses a light-emitting unit (fig. 1), comprising:
a first optoelectronic unit (60) having a first electrode pad (67) and a second electrode pad (69);
a second optoelectronic unit having a third electrode pad and a fourth electrode pad (Para 0014 and 0019; fig. 1 discloses only one emitter diode 60, there are plurality of emitter diodes with their respective electrode pads);
a first supporting structure (20); a first pin (36) formed below the first supporting structure (36 is below 20) and electrically connected to the first electrode pad (36 is connected to 67); and a non-transparent fence (12); wherein the first pin comprises a first surface (top surface of 36) connected to the first electrode pad and a second surface opposite to the first surface (bottom surface of 36), the first surface is connected to the first electrode pad and the first supporting structure (top surface of 36 is 
Medendrop does not explicitly disclose a submount; and the first and second optoelectronic units are formed on the submount.
In an analogous art, Ito discloses a submount (24 of fig. 1); and the first and second optoelectronic units are formed on the submount (Para 0029; optoelectronic units are mounted on the submount).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop’s device by adding Ito’s disclosure in order to provide larger area of contact to facilitate optical alignment.
Modendrop/Ito does not explicitly disclose that the first supporting structure encloses the first and the second optoelectronic unit and the fence surrounding the first optoelectronic unit and the second optoelectronic unit.
	In an analogous art, Chen discloses that the first supporting structure encloses the first and the second optoelectronic unit (fig. 3; 306 and 308 are enclosed in 316) and the fence surrounding the first optoelectronic unit and the second optoelectronic unit (314 encloses both 306 and 308).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop’s device by adding Chen’s disclosure in order to adjust illumines. 
	With respect to claim 14, Medendrop/Ito/Chen discloses a light-emitting module of claim 13.

	In an analogous art, Ito discloses the submount comprises AlN (Para 0060; Aluminium Nitride).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Modendrop’s device by adding Ito’s disclosure in order to provide larger area of contact to facilitate optical alignment.
	With respect to claim 16, Medendrop/Ito/Chen discloses a light-emitting module of claim 13.
Medendrop further discloses wherein the first electrode pad and the second electrode pad are formed on a same side of the first optoelectronic unit to face the first pin (fig.1).

Response to Arguments
This action is response to applicant’s communication filed on 01/14/2021. Applicant filed TD to overcome ODP, the rejection has been withdrawn. Applicant's arguments regarding prior art rejection have been fully considered, however they are not persuasive. 
Regarding claim 1, applicant argues as follows:


    PNG
    media_image1.png
    231
    836
    media_image1.png
    Greyscale

Examiner respectfully disagrees because Medendrop discloses wherein the first pin comprises a first surface (top surface of 36) connected to the first electrode pad and a second surface opposite to the first surface (bottom surface of 36), the first surface is connected to the first electrode pad and the first supporting structure (top surface of 36 is connected to 67 and 20), and the second surface is exposed from the first supporting structure (36 is exposed from 20).
	Therefore the rejection has been maintained.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816